t c memo united_states tax_court james grover petitioner v commissioner of internal revenue respondent docket no 23598-06l filed date james grover pro_se john r mikalchus for respondent memorandum opinion thornton judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction as discussed below we must grant respondent’s motion background on date petitioner filed an imperfect petition along with a motion to restrain assessment or collection seeking to enjoin the internal_revenue_service irs from levying upon petitioner’s property when he filed his petition petitioner resided in rhode island pursuant to the court’s order dated date on date petitioner filed an amended petition in his amended petition petitioner alleged that on date the irs had issued a notice that it was proceeding with a levy with respect to hi sec_2002 income_tax a copy of the notice accompanied the amended petition by way of assignment of error the amended petition alleged that petitioner had never received any final notice_of_intent_to_levy and notice of his right to a hearing as required under sec_6330 and sec_6331 and had never received any other request or demand for payment from respondent respondent filed an objection to petitioner’s motion to restrain assessment or collection and concurrently moved to dismiss this case for lack of jurisdiction as grounds for his motion respondent stated that no notice_of_determination under sec_6320 or sec_6330 was sent to petitioner and that respondent the envelope containing the imperfect petition bears a postmark of date unless otherwise indicated all section references are to the internal_revenue_code as amended had made no other determination with respect to taxable_year that would confer jurisdiction on this court in his objection to respondent’s motion to dismiss for lack of jurisdiction petitioner agrees that no notice_of_determination was issued laying the blame on respondent’s failure to provide petitioner the opportunity for a hearing under sec_6330 asserting that he should not be left at the mercy of the respondent petitioner urges this court to intervene and enjoin the erroneous and premature levy action taken by the respondent in his response to petitioner’s objection to respondent’s motion to dismiss for lack of jurisdiction respondent contends that a final notice_of_intent_to_levy and notice of the right to a hearing was mailed to petitioner’s last_known_address on date discussion sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person upon request the person is entitled to an administrative hearing before the irs appeals_office sec_6330 if dissatisfied by order dated date respondent’s motion to dismiss for lack of jurisdiction was set for hearing at the court’s trial session scheduled to commence date in hartford conn we conclude that because respondent’s motion may be decided on the basis of the undisputed facts in the record no hearing is necessary with the appeals_office determination the person may seek judicial review in this court within days of the determination sec_6330 generally any proposed levy action is suspended for the pendency of the hearing and any judicial appeals therein sec_6330 our jurisdiction in this action for injunctive relief arises if at all under sec_6330 which permits proceedings in the proper court including the tax_court to enjoin the beginning of a levy or proceeding during the period the levy action is suspended with respect to such proceedings brought in the tax_court however the court has no jurisdiction to enjoin a levy unless a timely appeal has been filed under sec_6330 and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates sec_6330 hence our jurisdiction under sec_6330 to enjoin a levy depends on both a sec_6330 determination and an appeal to this court within days of that determination sec_6330 e 124_tc_296 affd 451_f3d_8 1st cir the parties agree that respondent issued no notice_of_determination petitioner does not contend that respondent otherwise made any sec_6330 determination cf chocallo v commissioner tcmemo_2004_152 describing an order denying a motion to dismiss for lack of jurisdiction predicated on the nonissuance of any notice_of_determination where the court had found that the taxpayer had received a ‘determination’ within the contemplation of sec_6330 on the basis of various discrepancies in the transcripts of account but as suggested in boyd v commissioner supra pincite even if we were to conclude that the notice_of_levy was evidence of a concurrent sec_6330 determination we would be required to dismiss this case for lack of jurisdiction because petitioner did not file his petition until date which was more than days after the date notice_of_levy accordingly we must grant respondent’s motion to dismiss for lack of jurisdiction an order of dismissal for lack of jurisdiction will be entered the notice at issue in 124_tc_296 affd 451_f3d_8 1st cir was a notice of refund offset which the taxpayers contended was a levy subject_to the provisions of sec_6330 this court concluded that it need not decide whether a refund offset constituted a levy subject_to sec_6330 because in any event the taxpayers had failed to satisfy the prerequisites for invoking the court’s jurisdiction under sec_6330 affirming this court’s decision the court_of_appeals for the first circuit went on to decide that an offset is not a levy to dispel any concern that arbitrary administrative action had wrongfully deprived the taxpayers of pre-seizure procedural protections congress sought to provide through sec_6330 boyd v commissioner f 3d pincite
